DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	As per the amendments made to the claims in the response filed December 29, 2020, all previous interpretations of claim amendments under 35 USC 112(f) is hereby withdrawn.
Allowable Subject Matter
Claims 1-7, 9-10, and 13-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 18, and 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a distance measuring arrangement for determining a distance from an object (claim 1), a measuring head for an interferometric distance measuring arrangement (claim 18), and a method for determining a distance from an object (claim 19), the arrangement, measuring head, and method being allowable for the reasons given with regard to original claim 12 in the previous Office action of record mailed September 29, 2020, and in combination with the rest of the limitations of the above claim.
Claims 2-7, 9-10, 13-17, and 20 are considered allowable as a result of their dependence on claim 1, thereby containing all the limitations of the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 21, 2021